DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are presented for examination.

Priority
The Applicants’ claim for priority based upon U.S. Patent Application 16/135,988 filed on September 19, 2018 is duly noted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-13 and 15-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,733,862. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim methods for managing RFID tags where one operation to causes a first tag value corresponding to the tag data to be added into a list maintained in an memory device accessible to the at least one processing device.  The claims are presented below for the Applicants’ convenience.

Application 16,926,302
U.S. Patent 10,733,862

using a first RFID portal system to read tag data from an RFID tag present within a first portal zone;
using at least one processing device associated with the first RFID portal system to determine whether the RFID tag is entering an area, the determination based on an evaluation of a movement of the RFID tag through the first portal zone;
responsive to a determination that the RFID tag is entering the area, performing at least one operation to cause a first tag value corresponding to the tag data to be added into a list maintained in an memory device accessible to the at least one processing device; and
wherein the list specifies one or more RFID tags which are allowed to transition the area without triggering a notification.
1. A method for managing foreign RFID tags within a secured area, comprising using a first RFID portal system to read tag data from an RFID tag present within a first portal zone; using at least one processing device associated with the first RFID portal system to determine whether the RFID tag is entering the secured area, said determination based on an evaluation of a direction of travel of the RFID tag through the first portal zone; in response to a determination that the RFID tag is entering the secured area, modifying a safe to exit (STE) list by causing a first tag value corresponding to the tag data to be added into the STE list, the STE list being maintained in an electronic data storage device accessible to the at least one processing device; wherein the STE list specifies one or more RFID tags which are permitted to leave the secured area without triggering an alarm.
2. The method according to claim 1, further comprising:

preventing the second RFID portal system from generating a second notification if a second tag value associated with the departing tag data matches at least one tag value stored in the list.


3. The method according to claim 2, wherein the second RFID portal system is distinct from the first RFID portal system.
5. The method according to claim 4, further comprising communicating the first tag value to a central server in communication with the first RFID portal system and the second RFID portal system.
4. The method according to claim 2, further comprising communicating the first tag value to a central server in communication with the first and second RFID portal system
6. The method according to claim 4, further comprising communicating the first tag value to at least the second RFID portal system.
5. The method according to claim 2, further comprising communicating the first tag value to at least the second RFID portal system.

6. The method according to claim 2, further comprising maintaining the STE list at both the first and second RFID portal systems.
8. The method according to claim 1, further comprising removing the first tag value from the list responsive to at least one manual user control operation.
7. The method according to claim 1, further comprising selectively removing the first tag value from the STE list responsive to at least one manual user control operation.
9. The method according to claim 1, further comprising removing the first tag value from the list after a duration of time.
8. The method according to claim 1, further comprising selectively removing the first tag value from the STE list after a predetermined duration of time.
10. The method according to claim 1, further comprising preventing the first tag value from being added to the list when the at least one processing device determines that the first RFID tag has entered the area concurrent with a number of other RFID tags.
10. A method for managing foreign RFID tags within a secured area, comprising using a first RFID portal system to read tag data from an RFID tag present within a first portal zone; using at least one processing device associated with the first RFID portal system to determine whether the RFID tag is entering the secured area, said determination based on an evaluation of a direction of travel of the RFID tag through the first portal zone; responsive to a determination that the RFID 

9. The method according to claim 1, further comprising automatically selectively preventing the addition to the STE list of one or more of the tag values during at least one predetermined period of time.
12. An RFID portal system for managing RFID tags, comprising:

generate one or more commands to cause the first RFID reader to read tag data from an RFID tag present within a first portal zone;
determine, based on an evaluation of a movement of the RFID tag through the first portal zone, whether the RFID tag 1s entering an area; and
responsive to a determination that the RFID tag is entering the area, perform at least one operation to cause a first tag value corresponding to the tag data to be added into a list maintained in at least one memory device, wherein the list specifies one or more RFID tags which are allowed to transition the area without triggering a notification.


a second RFID portal comprising:
a second RFID reader including a second control unit configured to generate one or more commands to cause the second RFID reader to:
read a departing tag data from a departing RFID tag that is exiting the area; and
prevent a second system controller from generating a second notification if a second tag value associated with the departing tag data matches at least one tag value in the list.
12. The RFID portal system according to claim 11 further comprising: a second RFID portal comprising a second RFID reader including a second control unit configured to generate one or more commands to cause the second RFID reader to: read a departing tag data from a departing RFID tag that is exiting the secured premises; and selectively prevent the second system controller from generating an alert if a second tag value associated with the departing tag data matches at least one tag value in the STE list.
15. The RFID portal system according to claim 13, wherein the second RFID portal system is distinct from the first RFID portal system.
13. The RFID portal system according to claim 12, wherein the second RFID portal system is distinct from the first RFID portal system.
16. |The RFID portal system according to claim 15, further comprising a central server which is configured to facilitate distribution 


15. The RFID portal system according to claim 12, wherein the first RFID reader is configured to directly communicate the first tag value to at least the second RFID reader.
18. The RFID portal system according to claim 15, wherein each of the first RFID reader and the second RFID reader is configured to maintain a local copy of the list respectively in a first local data storage device and a second local data storage device.
16. The RFID portal system according to claim 12, wherein each of the first and second RFID reader is configured to maintain a local copy of the STE list in a first and second local data storage device.
19. The RFID portal system according to claim 12, wherein the first RFID reader is configured to remove the first tag value from the list responsive to at least one manual user control operation.
17. The RFID portal system according to claim 11, wherein the first RFID reader is configured to selectively remove the first tag value from the STE list responsive to at least one manual user control operation.
20. The RFID portal system according to claim 12, wherein the first RFID reader is configured to remove the first tag value from the list after a duration of time.
18. The RFID portal system according to claim 11, wherein the first RFID reader is configured to selectively remove the first tag value from the STE list after a predetermined duration of time.

20. An RFID portal system for managing foreign RFID tags within a secured area, comprising: a first RFID portal comprising a first RFID reader including a control unit which is configured to generate one or more commands to cause the first RFID reader to read tag data from an RFID tag present within a first portal zone; determine, based on an evaluation of a direction of travel of the RFID tag through the first portal zone, whether the RFID tag is entering the secured area; and responsive to a determination that the RFID tag is entering the secured area, perform at least one operation to cause a first tag value corresponding to the tag data to be added into a safe to exit (STE) list maintained in at least one electronic data storage device, wherein the STE list specifies one or more RFID tags which are permitted to leave the secured area without triggering an alarm; wherein the first RFID reader is configured to automatically selectively prevent the first tag value from being added to the STE list upon a 

19. The RFID portal system according to claim 11, wherein the first RFID reader is configured to automatically selectively prevent the addition to the STE list of one or more of the tag values during at least one predetermined period of time.


Claim 3 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Huang et al. [U.S. Patent 10,733,862] in view of Turgeon [U.S. Patent Publication 2017/0178477]. 

With regard to claims 3 and 14, although Huang et al. fails to expressly disclose a second RFID portal system being the first RFID portal system, Turgeon teaches and RFID reader located at an entrance which patrons must use for ingress and egress of a building.  However,
a second RFID portal system being the first RFID portal system fails to yield unexpected results; it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Huang et al. to include "t a second RFID portal system being the first RFID portal system ' because such modification would have been considered a mere design consideration which fails to patentably distinguish over Huang et al.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9,519,811 to Simon et al. discloses a system and method for reading RFID
tags across a portal.
U.S. Patent Publication 2005/0104733 to Campero discloses an inventory management
system.
U.S. Patent Publication 2014/0225734 to Rasband et al. discloses the inhibition of an
alarm for an electronic surveillance system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689